Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the amendment of July 23, 2021, in claim 12 at the end of the claim, please delete the phrase “, and”; and replace it with a period “.”.

Reasons for Allowance
Claims 1-7 and 9-14 are allowed.
Regarding claims 1, 10, and 11, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the control unit receives a second request for acquiring one frame of a live view image, from the external device, via the communication unit, and in a case where the imaging unit cannot generate a live view image, the control unit sends, as a response to the second request, data having a header storing information indicating that the imaging unit cannot generate a live view image to the external device.
As for claims 12-14, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that wherein, in a case where the live view image is not generated by the imaging unit, the control unit performs processing of generating a response from a predetermined image instead of the live view image not generated by the imaging unit and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 9, 2021